Citation Nr: 1027008	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-13 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger








INTRODUCTION

The Veteran served on active duty from July 1985 to July 1997.
 
This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied his service connection claim.  

In April 2006, the Veteran raised a claim of clear and 
unmistakable error (CUE) regarding the May 1998 rating decision 
which granted service connection for his status post open 
reduction and internal fixation, left Per-IV ankle fracture, with 
arthrosis and slight diastasis of the TIV-FIB Syndesmosis.  The 
Veteran asserts that the RO committed CUE as it did not 
adjudicated his November 1997 claim of service connection for 
residuals of a left fibula fracture and left ankle disability.  
In the September 2006 rating decision, the RO denied the CUE 
claim finding that under Diagnostic Code 5271 the residuals of 
the fibula fracture and the residuals of the ankle fracture were 
evaluated with the same criteria.  However, in a January 2007 
statement of the case, the RO determined that the Veteran's 
residuals of his lower left leg could have been evaluated under 
Diagnostic Code (DC) 5262, instead of DC 5271, and may have 
resulted in a more favorable evaluation.  Thus, the claim was 
resubmitted for further RO evaluation.  Based upon the foregoing, 
the Veteran asserted in his May 2007 VA 9 that he was only filing 
a substantive appeal as to his heart condition.  The Veteran has 
not filed a substantive appeal as to the CUE issue.  The CUE 
claim is still pending before the RO and thus not before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

It appears that the VA treatment records obtained may be 
incomplete.  VA's duty to assist includes obtaining records in 
the custody of a federal department or agency.  38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (holding that where VA medical treatment records are 
material to the issue on appeal and are not included within the 
claims file, a remand is necessary to acquire such VA records, 
because VA is deemed to have constructive knowledge of certain 
documents which are generated by VA agents or employees).  

In May 2007, the Veteran asserted that someone at his March 1997 
separation examination told him to obtain a post-service EKG.  
The Veteran submitted to a December 1997 general medical VA 
examination where the EKG results showed an abnormality.  In a 
July 1999 treatment note, it was revealed that the Veteran 
submitted to a VA examination in June 1999 where the EKG results 
were also abnormal.  The VA examination report is not associated 
with the claims file.  It is unclear the nature of this 
examination.  

Further, there may be a gap in treatment records as the June 1999 
VA physician indicated that he would consult with a VA 
cardiologist to see if there were further suggestions.   There is 
no record of the purported consultation with the cardiologist.  
The next VA treatment note associated with the claims file is 
dated in April 2006.   It appears that the Veteran was treated at 
the VA medical centers in Decatur, Georgia and Fargo, North 
Dakota.  On remand, another attempt should be made to obtain 
unassociated VA treatment records from these VA medical centers 
between 1997 and the present.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain any VA medical records from 1997 to 
the present, to include from the VA medical 
centers in Decatur, Georgia and Fargo, North 
Dakota.  The RO should then associate these 
documents with the Veteran's claims file.  
All efforts to obtain these records should be 
documented.

2.	If and only if, these VA treatment records 
reveal that the Veteran has been diagnosed 
with a heart disorder, then he should be 
scheduled for a VA examination to determine 
whether the heart disorder is etiologically 
related to service.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination, and he or she should accomplish 
any indicated special tests, studies or 
additional consultations.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion provided.

3.	When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


